Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 11/13/2020. Claims 1-20 are currently pending. 
Priority
Current application, US Application No. 17/097,404, is filed on 11/13/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13, 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method, comprising: (1.A)
obtaining, by a computer processor, well operation data regarding a plurality of well operations for a well delivery, wherein the plurality of well operations are performed by a plurality of service entities at a first well site; (1.B)
determining, by the computer processor, a contribution weighting factor using a machine-learning model and the well operation data, wherein the contribution weighting factor corresponds to a contribution of a first service entity among the plurality of service entities toward the well delivery; (1.C)
determining, by the computer processor and using the contribution weighting factor and an adjusted weighting factor, a first plurality of performance indicator values for the first service entity, wherein the adjusted weighting factor is a weighting factor that is modified based on a size of the contribution weighting factor; (1.D)
and transmitting, by the computer processor and based on the first plurality of performance indicator values, a first command to a second well site to change the first service entity to a second service entity for performing one or more well operations. (1.E)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”), and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.C) and (1.D) are treated by the Examiner as belonging to combination of Mental Process grouping and Mathematical Concept grouping as the limitations include mental judgment of selecting a service entity and show mathematical relationship and calculation, i.e. mathematical relationships among weighting factor, ML model, and well operation data corresponding to a selected service entity and mathematical calculations using formula consisting of the recited relationship elements and calculation of adjusted weighting factor (see spec. equations 1, 2 and 3 [0039, 0042]),
while the highlighted limitation/step (1.D) is treated as belonging to a method of organizing human activity as the limitation involves selecting a service entity, e.g. service company, based on their contribution factor.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method”, “obtaining, by a computer processor, well operation data”, and “transmitting, by the computer processor and based on the first plurality of performance indicator values, a first command to a second well site”;
In Claim 2: “obtaining, by a control system …, the first command and perform, by the control system …, a well completion operation”;
In Claim 3: “obtaining, by the computer processor, a scheduled date”;
In Claim 5: “transmitting … a second command to the second well site”;
In Claim 9: “A system”, “a drilling system coupled to a wellbore”, “a well operations manager comprising a computer processor and coupled to the drilling system”;
In Claim 10: “a control system coupled to the drilling system”;
In Claim 16: “A non-transitory computer readable medium storing instructions executable by a computer processor”; 
obtaining first seismic data; obtaining, a machine-learning model”, “the computer processor”;
As per claim 1, the additional element in the preamble “A method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitation/step “obtaining, by a computer processor, well operation data” represents a standard data collection step in the art using a general computer and it only adds insignificant extra solution to the judicial exception. The limitation/step “transmitting, by the computer processor …, a first command to a second well site” represents a standard data communication step in the art and it only adds insignificant extra solution activity to the judicial exception. 
As per claim 2: the limitations/steps “obtaining, by a control system …, the first command and perform, by the control system …, a well completion operation” represent a standard data communication step and a standard well operation step in the art using a control system and they only add insignificant extra solution activities to the judicial exception.
As per claim 3, the limitation/step “obtaining, by the computer processor, a scheduled date” represent a data collection step in the art and it only adds insignificant extra solution activity to the judicial exception.
As per claim 5, the limitation/step ““transmitting … a second command to the second well site” represents a standard data communication step in the art and it only adds insignificant extra solution activity to the judicial exception.
As per claim 9, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/elements “a drilling system coupled to a wellbore” and “a well operations manager comprising a computer processor and coupled to the drilling system” are standard elements in the art and they are not particular.
As per claim 10, the limitation/element “a control system coupled to the drilling system” is a standard element in the art and it is not particular.
As per claim 16, the additional element in the preamble “A non-transitory computer readable medium storing instructions executable by a computer processor” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The elements in the preamble represents a general computer components and they are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Bolchover, Iversen, Fehres, Kiselev, Yepez, Davis, Garcia, Hobbs and others in the list of prior art cited below)
	Claims 1-5, 7-13, 15-18 and 20, therefore, are not patent eligible.

Allowable Subject Matter
Claims 1, 9 and 16 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current objections and rejections.
The following is a statement of reasons for the indication of allowable subject matter:  As per claims 1, 9 and 16, the closest prior art of record, Benjamin (US 20020107723 A1), Bolchover (US 20180106133 A1), Hana (US 20210383308 A1), Iversen (F.P. Iversen and et al, “Business Models and KPIs as Drivers for Drilling Automation”, SPE Intelligent Energy International Conference and Exhibition held in Aberdeen, United Kingdom, 6-8 September 2016) and Li (Z. P. Li and et al, “Supplier Selection Decision-Making in Supply Chain Risk Scenario Using Agent Based Simulation”, IEEE, 2015), either singularly or in combination, fail to anticipate or render obvious limitations 
“determining a contribution weighting factor using a machine-learning model and the well operation data, wherein the contribution weighting factor corresponds to a contribution of a first service entity among the plurality of service entities toward the well delivery;
	determining, using the contribution weighting factor and an adjusted weighting factor, a first plurality of performance indicator values for the first service entity, wherein the adjusted weighting factor is a weighting factor that is modified based on a size of the contribution weighting factor;
and transmitting, based on the first plurality of performance indicator values, a first command to a second well site to change the first service entity to a second service entity for performing one or more well operations“ in combination with other limitations.

Benjamin discloses a method for creating a supplier-rating matrix for rating services of a supplier. The method includes defining a plurality of job attributes associated with the supplier. The method further includes defining a plurality of performance metrics and defining a performance vector associated with the supplier, the performance vector including a plurality of dimensions each corresponding to a performance metric. The method further includes defining an initial values for the job attribute vector and the performance vector and generating a supplier rating matrix for the supplier by mathematically combining the job attribute vector and the performance vector. However, Benjamin is silent regarding the above would be allowable limitations.

Bolchover discloses receiving well plan that includes a reservoir target associated with a reservoir of a subterranean environment; based at least in part on characteristics of the subterranean environment, determining well trajectory metrics that comprise a geometrical metric; determining a weighted metric based at least in part on weighting of the well trajectory metrics; and, based at least in part on an assessment of the weighted metric, outputting directional drilling information for a well trajectory to the reservoir target [abs], but is silent regarding the above would be allowable limitations.
Hana discloses a machine learning-based analysis and classification of remote tasks [0002], for determining if a particular job position can be performed remotely [0005], but is silent regarding the above would be allowable limitations.

Iversen discloses a method for evaluating drilling operations to determine the quality of the operation using key performance indicators (KPIs), reflecting the benefits of automation. The approach lies in resolving goal conflicts in the work organization with
reference to overall value, based on which business and contractual models properly reflect the benefits and value of drilling systems automation technology applied in the current work organization [abs], but is silent regarding the above would be allowable limitations.

Li discloses a new approach for supplier selection based on selection criteria and agent-based simulation (ABS) to address some of the limitations. ABS models are developed for the selection based on a set of defined criteria and the scenarios of a distribution supply chain. Profit and customer service level (CSL) are used as key performance indicators (KPI) to rank the suitability of the selections. The results reveal the impacts of supplier profiles on KPIs, and these help firms to make the right decision on supplier selection, but is silent regarding the above would be allowable limitations.

Notes with regard to Prior Art
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Fehres (US 20210383308 A1) discloses a wellsite monitoring system enabling communication between wellsite [abs]
Kiselev (US 20220120930 A1) discloses well site controller or computing system which can be communicatively coupled to well site controller, can be utilized to communicate with downhole tools, such as sending and receiving telemetry, data, instructions, subterranean formation measurements, and other information [0032] and geo-steering systems ca be part of other well site [0029]

Yepez (US 20220027862 A1) discloses transmitting information from the first communication device to the second communication device located at the wellsite [0007, 0093, 0109, claim 17] and applying tasks of mitigating abnormal conditions at the same or another wellsite [0077].

Gundersen (US 20210115776 A1) discloses transmit command to other wellsite operators [0144, Fig. 22]

Davis (CA 2841771 A1) discloses the instructions or guidance may be provided by a local well site display, and/or may be transmitted between the well site and a remote location.
Garcia (US 7832500 B2) discloses communication link is adapted to pass signals between the wellsites and offsite control center.
Hobbs (US 20100250139 A1) discloses wireless transmission of different wellsites from the mobile monitoring platform to the remote monitoring station [0013, 0025, 0037]
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2857